Case 2:17-cv-00349-JRG-RSP Document 65 Filed 04/12/19 Page 1 of 1 PageID #: 428



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

  UNILOC USA, INC., UNILOC                         §
  LUXEMBOURG S.A. and UNILOC 2017                  §
  LLC,                                             §
                                                   §
                  Plaintiffs,                      §
                                                   §
  v.                                               §    Case No. 2:17-CV-00349-JRG-RSP
                                                   §
  HIKE LTD.,                                       §
                                                   §
                  Defendant.

                                               Order

          Before the Court is the parties’ Joint Stipulation of Dismissal with Prejudice. (Dkt. No.

  62). After consideration, the Court APPROVES this stipulation that all claims in this lawsuit

  be dismissed with prejudice. It is therefore ORDERED that all claims in this case are hereby

  dismissed with prejudice, and that the Court shall retain jurisdiction to enforce the parties’

  settlement agreement only until the settlement payment is received by Plaintiff. It is further

  ORDERED that all attorneys’ fees, expenses, and costs are to be borne by the party that incurred

  them.

       So Ordered this
       Apr 11, 2019
